Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 23.1 Consent of Independent Registered Public Accounting Firm We hereby consent to the incorporation by reference in this Registration Statement on Form S-3 of our report dated March 9, 2007 relating to the financial statements and financial statement schedules, which appear in RAM Holdings Ltds Annual Report on Form 10-K for the year ended December 31, 2006. We also consent to the references to us under the heading Experts in such Registration Statement. /s/ PricewaterhouseCoopers PricewaterhouseCoopers Hamilton, Bermuda December 28, 2007
